Opinion by
Mr. Justice Williams,
The complaint of the appellant is against the inequality of burden existing under the operation of the statute providing for the taxation of national banks. The argument is that inequality of burden establishes the unconstitutionality of the law under which the tax is levied. If the validity of our tax laws depends upon their ability to stand successfully this' test, there are none of them that can stand. Absolute equality of burden is theoretically possible but it has not been attained in practice in this state.
It is a reasonable presumption that banks are honestly organized, and that each one enters upon its business career with an actual capital exactly equal to the face value of all its shares of stock. A tax levied at any given rate per cent on the shares would operate for a few months to produce substantially uniform results. But once launched in business each bank is affected by many circumstances and influences that are peculiar to it. One bank may accumulate its earnings in a large surplus fund to be used in the business of the bank. Another may divide its earnings in dividends semiannually among its stockholders. One bank may be managed with financial skill and economy. Another may bé conducted in a careless and extravagant manner.
One may be located at an active business center and have a *320large line of deposits and discounts, another may be located at an unimportant point where money is scarce and loans few. These and many other circumstances result in decided success in some cases, in the swallowing up of earnings in expenses in others, and in a positive impairment of capital in some others. The law, that operated with practical uniformity of result at first, produces noticeable inequality as the results of differences in location and management begin to develop themselves, until results such as are brought to our attention in this case flow from the application of a uniform rate of taxation to the shares of stock at their par value. The inequalities are due to causes which the legislature could not be required to foresee or provide against, and for that reason they cannot be charged to the law. But the appellant complains that the law furnishes two modes and rates for taxing the stock of national banks, and denies that this can be constitutionally done. But the state finds it convenient and economical to tax its corporations and collect the taxes through its own proper machinery. To induce the banks to make their returns to the auditor general and to pay their taxes into the state treasury the state offers an inducement. It proposes to relieve all the banks from local taxation that elect to pay a certain rate per cent upon their shares of stock directly into the state treasury. All the banks may come into this class. All that do are assessed with a uniform rate per cent which they pay at one time and one place.
Those that elect not to pay this rate are assessed at a lower and uniform rate upon the appraised value of their shares, and upon this valuation the local as well as the state taxes are assessed. We cannot say that this classification is unconstitutional, nor that the rate per cent differs so widely as to invalidate the law. The rate is uniform for each class, and the aggregate of the taxes levied per share in both classes is as nearly the same as could well be estimated in advance of the action of the local authorities, which it is impossible to forecast with accuracy. The banks are themselves responsible for the existence of the second class.. They are all invited to deal directly with the state. If they do not it is fair to assume that their action is guided by what they believe to be their own pecuniary interest. Of a want of uniformity which is the re-*321suit of their own deliberate action, they certainly ought not to complain. Of a want of equality of burden that results from circumstances affecting particular banks, and is not produced by the application of the law, they cannot complain.
We think the learned judge decided this case correctly and the judgment is now affirmed.